Mr. .Chibb Justice Hand, dissenting: I do not agree to the conclusion reached by the majority opinion in this case. The killing of Joseph F. Messenie by the plaintiffs in error' was admitted, and the only defense interposed by them in the trial court was that they took his life in self-defense. Messenie, some hours before he was killed, and Olson, had a fight upon a street car in the city of Chicago, and thereafter they met upon one of the public streets of the city, Kelly, Maloney and Nyquist being in company with Olson. A second fight ensued, in which the four assaulted Messenie, and during the fight Messenie was shot and killed by Olson or one of his companions. It was claimed by plaintiffs in error the deceased was the aggressor on both occasions, and proof was brought out by the plaintiffs in error, upon the cross-examination of a brother of the deceased, that the deceased “was a strong man,”—that he was “capable of taking care of himself.” In view of the contention of the plaintiffs in error and the testimony broug'ht out on cross-examination by the plaintiffs in error, I am of the opinion proof that the deceased was a quiet and peaceable man was properly made under the authority of Davis v. People, 114 Ill. 86. I think the jury were clearly justified in finding, from the evidence, that the deceased was attacked by Olson and his three companions,—four in all,— as he was on his way home, in company with a friend; that he was knocked down, and that one of the Olson party shot and killed him while he was down, arid that the jury were right in finding, from the evidence, that the four men, one of whom was armed with a revolver, were not justified in taking the life of the deceased, who was not armed, on the ground that they were acting in self-defense. There was no element of self-defense in the case. If, therefore, the evidence that the deceased was a quiet and peaceable man was improperly admitted, the evidence of guilt of the plaintiffs in error was so strong that the judgment should not be reversed by reason of the adfnission of such evidence, as the law is well settled in this State, if the competent proof clearly justifies a verdict of guilty in a criminal case a judgment of conviction should not be reversed by this court by reason of the admission of incompetent evidence, if it appears, as it does here, the admission of the evidence .complained of could not reasonably have affected the result of the trial. Jennings v. People, 189 Ill. 320.